                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 SHAWN M. KESLING,
                                               Case No. 1:19-cv-00352-DCN
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 MELISA BECIROVIC; JOSH
 TEWALT; TIMOTHY R. McKAY;
 DAVID DIETZ; JAY CHRISTENSEN;
 STATE OF IDAHO; and JOHN DOES
 1-4,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Shawn M. Kesling’s Complaint as a

result of Plaintiff’s status as an inmate and in forma pauperis request. Plaintiff has since

filed an Amended Complaint. See Dkt. 6. The Court now reviews the Amended Complaint

to determine whether it should be summarily dismissed in whole or in part under 28 U.S.C.

§§ 1915 and 1915A. Having reviewed the record, and otherwise being fully informed, the

Court enters the following Order directing Plaintiff to file a second amended complaint if

Plaintiff intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
The Court must dismiss a complaint or any portion thereof that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. In other words, although Rule 8 “does not require detailed

factual allegations, ... it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. (internal quotation marks omitted). If the facts pleaded are

“merely consistent with a defendant’s liability,” or if there is an “obvious alternative

explanation” that would not result in liability, the complaint has not stated a claim for relief

that is plausible on its face. Id. at 678, 682 (internal quotation marks omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”) currently incarcerated at Idaho State Correctional Center. Plaintiff’s claims arise

from Plaintiff’s complaints about his case manager, Defendant Melisa Becirovic.

       In preparation for his August 2019 parole hearing, Plaintiff and Becirovic met “on


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
numerous occasions” to develop Plaintiff’s Self-Initiated Progress Report to present to the

commission. See Am. Compl., Dkt. 6, at 8. To be considered for parole, Plaintiff was

required to include in that Report information about “verifiable housing, employment and

treatment plan[s]” available to Plaintiff if he were released. Id. Plaintiff asserts that,

because of Defendant Becirovic’s “failure to follow through with time sensetive [sic]

appointments and commitments,” his Report did not contain this required information. The

commission denied Plaintiff parole and “continued proceedings indefinitely.” Id. at 8-9.

       Plaintiff was frustrated with this development and apparently expressed his

concerns about Becirovic to two non-defendant program managers who supervise

Becirovic. Id. at 9. Plaintiff does not describe the substance of his communications with

these managers.

       Plaintiff also wrote a letter “directly to defendant Becirovic expressed his concerns,”

but did not send the letter. Id. Plaintiff’s work supervisors “vetted” the letter and advised

Plaintiff regarding it. The letter was destroyed after Plaintiff decided not to send it. Id.

Plaintiff does not describe the substance of the letter.

       Within a few weeks of the parole hearing, an unidentified defendant, John Doe 3,

“communicated the existence of [Plaintiff’s] frustrations to Ms. Becirovic”; Becirovic also

“became aware of the previously destroyed letter.” Id. Becirovic then requested an

investigation, evidently believing that Plaintiff’s stated concerns might have been threats.

       Two other unidentified defendants, John Does 1 and 2, conducted the investigation.

They questioned Plaintiff about the alleged threats against Becirovic, searched Plaintiff’s

cell, and seized legal paperwork having to do with an “ongoing lawsuit against the IDOC,”


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
deeming that paperwork “suspicious.” Id. at 10.

       Prior to these events, Plaintiff had been housed in an “incentive tier,” which

apparently made it easier for him to have a prison job. Id. at 8, 10. The day after the cell

search, and evidently as a result of the investigation, Plaintiff was transferred out of that

incentive housing unit. Though it appears that Plaintiff has been able to keep his prison job

to date, he “remains under investigation for alleged, yet unsubstantiated threats, because of

Defendant Becirovic’s report and request to investigation him.” Id. Plaintiff “stands to

lose” 33% of his income if he loses his job. Id.

       Plaintiff brings civil rights claims against Becirovic, John Doe 1 and John Doe 2,

alleging violations of his First, Eighth, and Fourteenth Amendment rights. Id. at 10–12,

14–15. Plaintiff also asserts state law claims against not only those three defendants, but

also Defendants McKay, Tewalt, Dietz, and Christensen—all of whom appear to be

supervisory or managerial officials. Id. at 12–13.

4.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 28 days to amend the Complaint. Any second amended

complaint should take into consideration the following.

       A.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677 (“[E]ach

Government official, his or her title notwithstanding, is only liable for his or her own

misconduct.”). Section 1983 does not allow for recovery against an employer or principal

simply because an employee or agent committed misconduct. Taylor, 880 F.2d at 1045.

However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there exists ...

a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).

       A plaintiff can establish this causal connection by alleging that a defendant (1) “set[]

in motion a series of acts by others”; (2) “knowingly refus[ed] to terminate a series of acts

by others, which [the supervisor] knew or reasonably should have known would cause

others to inflict a constitutional injury”; (3) failed to act or improperly acted in the training,

supervision, or control of his subordinates”; (4) “acquiesc[ed] in the constitutional

deprivation”; or (5) engag[ed] in “conduct that showed a reckless or callous indifference

to the rights of others.” Id. at 1205-09.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or employees[,]

the need for more or different training [was] so obvious, and the inadequacy so likely to

result in the violation of constitutional rights, that the [supervisor or training official] can

reasonably be said to have been deliberately indifferent to the need.” City of Canton v.

Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim, a plaintiff

must allege facts showing a “pattern of violations” that amounts to deliberate indifference.

Connick v. Thompson, 563 U.S. 51, 72 (2011). Likewise, “a failure to supervise that is

sufficiently inadequate may amount to deliberate indifference” that supports a § 1983

claim, but there generally must be a pattern of violations sufficient to render the need for

further supervision obvious. Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011)

(internal quotation marks omitted). That is, if a supervisory or training official had

“knowledge of the unconstitutional conditions” through such a pattern of violations—

including knowledge of the “culpable actions of his subordinates”—yet failed to act to

remedy those conditions, that official can be said to have acquiesced “in the

unconstitutional conduct of his subordinates” such that a causal connection between the

supervisor and the constitutional violation is plausible. Starr, 652 F.3d at 1208.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and Plaintiff’s injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
             i.       First Amendment Claims

       The First Amendment to the United States Constitution guarantees freedom of

expression, including the right to free speech and to petition the government for redress of

grievances. Inmates retain some right to free expression in prison. However, that right is

subject to limitations arising “both from the fact of incarceration and from valid

penological objectives—including deterrence of crime, rehabilitation of prisoners, and

institutional security.” O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987).

       The standard governing First Amendment claims of incarcerated individuals was

outlined by the United States Supreme Court in Turner v. Safley, 482 U.S. 78 (1987). There,

the Court examined the free speech issue in the context of prison officials prohibiting

correspondence between inmates residing at different state institutions. The Court held that

“when a prison regulation [or an official’s action] impinges on inmates’ constitutional

rights, the regulation is valid if it is reasonably related to legitimate penological interests.”

Id. at 89.

       The Turner Court identified four factors to consider when determining whether a

regulation or a prison official’s action is valid: (1) whether there is a “rational connection

between the prison regulation [or action] and the legitimate governmental interest put

forward to justify it”; (2) whether “there are alternative means of exercising the right that

remain open to prison inmates”; (3) what “impact accommodation of the asserted

constitutional right will have on guards and other inmates, and on the allocation of prison

resources generally”; and (4) whether “ready alternatives” at a “de minimis cost” exist,

which “may be evidence that the regulation [or action] is not reasonable, but is an


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
exaggerated response to prison concerns.” Id. at 89-93.

       This analysis appropriately allows prison officials substantial leeway in the

management of their prisons because “[s]ubjecting the day-to-day judgments of prison

officials to an inflexible strict scrutiny analysis would seriously hamper their ability to

anticipate security problems and to adopt innovative solutions to the intractable problems

of prison administration.” Id. at 89. Federal courts must apply the Turner test so as to

“accord great deference to prison officials’ assessments of their interests.” Michenfelder v.

Sumner, 860 F.2d 328, 331 (9th Cir. 1988).

       The First Amendment also includes the right to be free from retaliation by state

actors for exercising constitutional rights, such as the right to free speech or to petition for

redress. An inmate asserting a retaliation claim must show the following: “(1) ... that a state

actor took some adverse action against the inmate (2) because of (3) that prisoner’s

protected conduct, ... that such action (4) chilled the inmate’s exercise of his First

Amendment rights, and (5) [that] the action did not reasonably advance a legitimate

correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote

omitted). “[B]are allegations” of a retaliatory motive are insufficient to support a retaliation

claim. Rizzo v. Dawson, 778 F.2d 527, 532 n.4 (9th Cir. 1985); see also Wood v. Yordy,

753 F.3d 899, 905 (9th Cir. 2014) (“We have repeatedly held that mere speculation that

defendants acted out of retaliation is not sufficient.”). When analyzing a jail official’s

proffered reasons for allegedly retaliatory conduct, the Court must “afford appropriate

deference and flexibility” to that official. Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir.

1995) (internal quotation marks omitted).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
          Not every retaliatory act taken by an official can be considered an adverse action

that chills the exercise of protected speech. The proper inquiry asks whether the official’s

action “would chill or silence a person of ordinary firmness from future First Amendment

activities.” Mendocino Envt’l Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir. 1999)

(internal quotation marks omitted).

          A plaintiff asserting a retaliation claim under § 1983 also “must show a causal

connection between a defendant’s retaliatory animus and [the plaintiff’s] subsequent

injury.” Hartman v. Moore, 547 U.S. 250, 259 (2006) (Bivens action). Retaliatory

motivation is not established simply by showing an adverse action by the defendant after

protected speech; rather, the plaintiff must show a nexus between the two. Huskey v. City

of San Jose, 204 F.3d 893, 899 (9th Cir. 2000) (stating that a retaliation claim cannot rest

on “the logical fallacy of post hoc, ergo propter hoc, literally, ‘after this, therefore because

of this’”). Therefore, although the timing of an official’s action can constitute

circumstantial evidence of retaliation—if, for example, an adverse action was taken shortly

after the official learned about an inmate’s exercise of protected conduct—there generally

must be something more than mere timing to support an inference of retaliatory intent.

Pratt, 65 F.3d at 808.

          The causal nexus requirement of a retaliation claim is a “but-for” causation test. If

the adverse action would have been taken even without the inmate’s exercise of protected

conduct, the plaintiff cannot satisfy the causation element of his claim. Hartman, 547 U.S.

at 260.

          Finally, even if an inmate proves that his protected conduct was the but-for cause of


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
an adverse action by a prison official, the inmate’s retaliation claim fails so long as that

action also reasonably advanced a legitimate penological interest. A prison unquestionably

has a legitimate interest in maintaining institutional order, safety, and security. O’Lone,

482 U.S. at 348; Rizzo, 778 F.2d at 532. “The plaintiff bears the burden of pleading and

proving the absence of legitimate correctional goals for the conduct of which he

complains.” Pratt, 65 F.3d at 806.

       Plaintiff’s freedom of expression and retaliation claims, as set forth in the Amended

Complaint, are implausible. It was reasonable for Defendant Becirovic—having been told

that Plaintiff was angry enough toward her to have written a letter about it, a letter that, she

was informed, might have contained threats—to request an investigation. And, having

received that request, it was reasonable for Defendant John Does 1 and 2 to investigate.

None of these Defendants knew the content of Plaintiff’s destroyed letter, nor did they

know what precisely Plaintiff had said about Becirovic. An investigation into the issue was

reasonably related to the legitimate penological interest in ensuring staff safety. Therefore,

Plaintiff may not proceed on his First Amendment claims at this time.

       Moreover, the Amended Complaint does not plausibly allege that requesting or

conducting an investigation in these circumstances—or, for that matter, searching an

inmate’s cell or taking paperwork from that cell—would chill or silence a prisoner of

ordinary firmness from engaging in protected conduct. See Mendocino Envt’l Ctr., 192

F.3d at 1300. Finally, Plaintiff offers only “bare allegations” that Defendants acted with a

retaliatory motive. Rizzo, 778 F.2d at 532 n.4. Therefore, he has not stated a plausible First

Amendment claim.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
            ii.       Due Process and Equal Protection Claims

       The Due Process Clause of the Fourteenth Amendment prohibits state action that

deprives a person of life, liberty, or property without due process of law; a person cannot

obtain relief on a due process claim unless he demonstrates that he was deprived of one of

these protected interests. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 459-60

(1989). Because liberty interests are “generally limited to freedom from restraint,” the

Supreme Court has held that a prisoner possesses a liberty interest under the federal

Constitution only when a change occurs in confinement that imposes an “atypical and

significant hardship ... in relation to the ordinary incidents of prison life.” Sandin v. Conner,

515 U.S. 472, 484 (1995). Like most constitutional claims of inmates, due process claims

are subject to the deferential Turner analysis. See Washington v. Harper, 494 U.S. 210,

225 (1990) (rejecting under Turner a due process challenge to involuntary medication).

       The Fourteenth Amendment also includes the Equal Protection Clause, which

guards against arbitrary discrimination by government officials. Although “all persons

similarly circumstanced shall be treated alike” by governmental entities, F.S. Royster

Guano Co. v. Virginia, 253 U.S. 412, 415 (1920), “[t]he Constitution does not require

things which are different in fact or opinion to be treated in law as though they were the

same,” Tigner v. Texas, 310 U.S. 141, 147 (1940). And even where similarly situated

persons are treated differently by the state, “state action is presumed constitutional and

‘will not be set aside if any set of facts reasonably may be conceived to justify it.’” More

v. Farrier, 984 F.2d 269, 271 (9th Cir. 1993) (quoting McGowan v. Maryland, 366 U.S.

420, 426 (1961)). Absent evidence of invidious discrimination, the federal courts should


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
defer to the judgment of prison officials. See id. at 277; Youngbear v. Thalacker, 174 F.

Supp. 2d 902, 916 (D. Iowa 2001) (“There can be no ‘negligent’ violations of an

individual’s right to equal protection.... There is no evidence from which the court may

infer that the defendants’ asserted reasons for delaying the construction of a sweat lodge at

the [prison] were a pretext for discrimination.”).

       Equal protection claims alleging disparate treatment or classifications generally are

subject to a heightened standard of scrutiny if they involve a “suspect” or “quasi-suspect”

class, such as race, national origin, or sex, or when they involve a burden on the exercise

of fundamental personal rights protected by the Constitution. See, e.g., City of Cleburne v.

Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985). Otherwise, equal protection claims

generally are subject to a rational basis inquiry. See Heller v. Doe, 509 U.S. 312, 319-20

(1993). In a rational basis analysis, the relevant inquiry is whether Defendants’ action is

“patently arbitrary and bears no rational relationship to a legitimate governmental interest.”

Vermouth v. Corrothers, 827 F.2d 599, 602 (9th Cir. 1987) (quotation omitted).

       In addition to the deference inherent in a rational basis inquiry, an additional layer

of deference to prison officials is required under Turner. See Walker v. Gomez, 370 F.3d

969, 974 (9th Cir. 2004) (“In the prison context, ... even fundamental rights such as the

right to equal protection are judged by a standard of reasonableness—specifically, whether

the actions of prison officials are reasonably related to legitimate penological interests.”

(quotation omitted)). That is, any rational basis for dissimilar treatment in prison will defeat

a prisoner’s equal protection claim. Id.

       Plaintiff’s due process and equal protection claims are not plausible. As set forth


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
above with respect to Plaintiff’s First Amendment claims, Defendants’ investigation—

undertaken after they received information that Plaintiff was angry with Becirovic and

might have threatened her—was reasonably related to containing, and eliminating, threats

against prison officials.

           iii.       Eighth Amendment Claims

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, prisoners

must show that they are “incarcerated under conditions posing a substantial risk of serious

harm,” or that they have been deprived of “the minimal civilized measure of life’s

necessities” as a result of the defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834

(1994) (internal quotation marks omitted). Prison officials are required to provide prisoners

with adequate food, clothing, shelter, sanitation, medical care, and personal safety. Rhodes

v. Chapman, 452 U.S. 337, 347 (1981); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.

1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995). However,

“the Constitution does not mandate comfortable prisons,” and to the extent that prison

conditions “are restrictive and even harsh, they are part of the penalty that criminal

offenders pay for their offenses against society.” Id.

       An Eighth Amendment claim requires the plaintiff to satisfy both (1) an objective

standard, “that the deprivation was serious enough to constitute cruel and unusual

punishment, and (2) a subjective standard, that the defendant acted with “deliberate

indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on

other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
       As for the objective prong of the analysis, “[n]ot every governmental action

affecting the interests or well-being of a prisoner is subject to Eighth Amendment

scrutiny.” Whitley v. Albers, 475 U.S. 312, 319 (1986). Rather, the deprivation alleged must

be objectively sufficiently harmful or, in other words, sufficiently “grave” or “serious.”

Wilson v. Seiter, 501 U.S. 294, 298 (1991).

       With respect to the subjective prong of an Eighth Amendment violation, “deliberate

indifference entails something more than mere negligence, [but] is satisfied by something

less than acts or omissions for the very purpose of causing harm or with knowledge that

harm will result.” Farmer, 511 U.S. at 835. “To be cruel and unusual punishment, conduct

that does not purport to be punishment at all must involve more than ordinary lack of due

care for the prisoner’s interests or safety.” Whitley, 475 U.S. at 319.

       To exhibit deliberate indifference, a defendant “must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Farmer, 511 U.S. at 837. If a [prison official] should have

been aware of the risk, but was not, then the [official] has not violated the Eighth

Amendment, no matter how severe the risk.” Gibson v. Cty. of Washoe, 290 F.3d 1175,

1188 (9th Cir. 2002), overruled on other grounds by Castro v. Cty. of Los Angeles, 833

F.3d 1060 (9th Cir. 2016).

       The harms Plaintiff allegedly suffered as a result of Defendants’ actions are

(1) being investigated and searched, (2) being transferred to a different housing unit, and

(3) being subject to potential dismissal from his prison job. These things simply are not

included in the “the minimal civilized measure of life’s necessities.” Farmer, 511 U.S. at


INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
834. The Constitution is reserved for more serious matters. See Ivey v. Wilson, 832 F.2d

950, 954 (6th Cir. 1987) (“Not every unpleasant experience a prisoner might endure while

incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.”). Therefore, Plaintiff’s Eighth Amendment claims are implausible.

       B.     State Law Claims

       In addition to § 1983 claims, Plaintiff asserts state law claims of defamation (slander

and libel), intentional infliction of emotional distress, and negligence. Am. Compl. at 12–

13.

       Under Idaho law, a defamation claim against a non-public figure, such as Plaintiff,

requires that the plaintiff show (1) that the defendant “communicated information

concerning the plaintiff to others,” (2) “that the information was defamatory,” and (3) “that

the plaintiff was damaged because of the communication.” Clark v. The Spokesman-

Review, 163 P.3d 216, 219 (Idaho 2007). A defamatory statement is one that “tends to harm

a person’s reputation, usually by subjecting the person to public contempt, disgrace, or

ridicule, or by adversely affecting the person’s business.” Elliott v. Murdock, 385 P.3d 459,

465 (Idaho 2016) (internal quotation marks and alterations omitted). Not all damaging

communications constitute defamation. For example, “[s]tatements of opinion,” as well as

statements of fact “that cannot be proved false,” are not defamatory.

       Plaintiff has not plausibly alleged that any communication made by any defendant

was defamatory. Indeed, he does not describe the relevant statements at all. Irish v. Hall,

416 P.3d 975, 980 (Idaho 2018) (internal quotation marks omitted). Thus, he may not

proceed on his defamation claims.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
       To recover for a claim of intentional infliction of emotional distress under Idaho

law, the plaintiff must establish four elements: “(1) the conduct must be intentional or

reckless; (2) the conduct must be extreme and outrageous; (3) there must be a causal

connection between the wrongful conduct and the emotional distress; and (4) the emotional

distress must be severe.” Evans v. Twin Falls Cty., 796 P.2d 87, 97 (Idaho 1990). The

fourth factor, that the distress is severe, requires that “the distress inflicted is so severe that

no reasonable man could be expected to endure it.” Id. (quoting Restatement (Second) of

Torts, § 46 cmt. j. There generally must be “physical manifestations” of emotional distress,

or evidence that the victim was “hampered in the performance of [his] daily functions,” for

emotional distress to be considered severe.

       Nothing in the Amended Complaint plausibly suggests that any defendant engaged

in extreme or outrageous conduct. Nor does it support a reasonable inference that Plaintiff

suffered severe emotional distress. Therefore, Plaintiff has not stated a claim for relief with

respect to his emotional distress claims.

       The elements of a negligence claim under Idaho law are “(1) a duty, recognized by

law, requiring a defendant to conform to a certain standard of conduct; (2) a breach of that

duty; (3) a causal connection between the defendant’s conduct and the resulting injuries;

and (4) actual loss or damage.” McDevitt v. Sportsman’s Warehouse, Inc., 255 P.3d 1166,

1169 (Idaho 2011). A person breaches a duty when that person (1) acts in a manner in

which a reasonable person would not, or (2) fails to act in the manner in which a reasonable

person would. See Steed v. Grand Teton Council of the Boy Scouts of Am., Inc., 172 P.3d

1123, 1129 n.3 (Idaho 2007) (describing the reasonable person standard as a “negligence


INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
standard of care”)).

       Plaintiff’s negligence claims are implausible for reasons similar to those discussed

above with respect to his constitutional claims. It was eminently reasonable for prison

officials to investigate—or to request an investigation into—alleged threats made against

a prison official by an inmate. Even if the Plaintiff’s “concerns” about Becirovic were not

actually threats, no named Defendant could have known that at the time. Becirovic heard

about unidentified statements made by Plaintiff against her and requested an investigation.

John Does 1 and 2 reasonably decided to investigate. Because Defendants’ response to the

allegations of a potential threat was reasonable, Defendants did not act negligently.

       Further, because the Complaint fails to state a federal claim upon which relief may

be granted, the Court would decline to exercise supplemental jurisdiction over Plaintiff’s

state law claims in any event. See U.S.C. § 1367(c). If Plaintiff is allowed to proceed on a

federal claim in a second amended complaint, and if the second amended complaint states

a plausible claim under Idaho law, the Court will reconsider the issue of supplemental

jurisdiction.

5.     Standards for Second Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of


INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents

of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” (internal quotation marks and alteration omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional

provision (or state law provision) Plaintiff alleges has been violated; (6) facts alleging that

the elements of the violation are met—for example, Plaintiff must allege facts satisfying

the elements of a First or Fourteenth Amendment claim; (7) the injury or damages Plaintiff

personally suffered; and (8) the particular type of relief Plaintiff is seeking from each

defendant.

       Further, any second amended complaint must contain all of Plaintiff’s allegations

in a single pleading and cannot rely upon, attach, or incorporate by reference other

pleadings or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading,

whether filed as a matter of course or upon a motion to amend, must reproduce the entire

pleading as amended. The proposed amended pleading must be submitted at the time of

filing a motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th


INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
Cir. 1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner

and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by

entering judgment against a party named in the initial complaint, but not in the amended

complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The second amended complaint must be legibly written or typed in its entirety,

and it should be clearly designated as the “Second Amended Complaint.” Plaintiff’s name

and address should be clearly printed at the top left corner of the first page of each

document filed with the Court.

       If Plaintiff files a second amended complaint, Plaintiff must also file a “Motion to

Review the Second Amended Complaint.” If Plaintiff does not amend within 28 days, or

if the amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Motion to Review the Amended Complaint (Dkt. 7) is

              GRANTED. Plaintiff has 28 days within which to file a second amended

              complaint as described above. If Plaintiff does so, Plaintiff must file (along


INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
          with the second amended complaint) a Motion to Review the Second

          Amended Complaint. If Plaintiff does not amend within 28 days, this case

          may be dismissed without further notice.

     2.   Because the amended complaint fails to state a claim upon which relief may

          be granted, Plaintiff’s Motion for Temporary Restraining Order and

          Preliminary Injunction (Dkt. 8) is DENIED.


                                           DATED: December 9, 2019


                                           _________________________
                                           David C. Nye
                                           Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 20
